DETAILED ACTION

This communication is in response to Application No. 16/928,204 filed on 7/14/2020.  The amendment presented on 9/13/2021, which amends claims 3 and 14 and amends the specification, is hereby acknowledged.  Claims 1-19 have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/13/2021 has been entered.

Specification
The amendment to the Title " Communication Method and Communication Apparatus for Message Queue Telemetry Transport” has been considered and is acceptable.

Response to Arguments
Applicant’s arguments with respect to claims 1-19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-5 and 12-16 are rejected under 35 U.S.C. 103 as being unpatentable over Huh et al. (hereinafter Huh)(US 2018/0183862) in view of Lo et al. (hereinafter Lo)(US Patent No. 6,122,483 ).
Regarding claims 1 and 12, Huh teaches as follows:
a communication method, wherein the method is applied to a message queue telemetry transport (MQTT) server (interpreted as node grouping apparatus 100 in figure 1)(the node grouping apparatus 100 according to an embodiment of the invention relates to a technology for providing various services in real time based on the MQTT (Message Queuing Telemetry Transport) protocol, see, paragraph [0048] and figure 1), and the method comprises: 

receiving a publish request sent by a first client, wherein the publish request comprises first data, the first data corresponds to a first topic, and the publish request is used to request the MQTT server to publish the first data (the MQTT brokerage unit 120 can receive a topic publish message from a client node and can send a request to the manager unit 110 for a topic publishing in response to receiving the topic publish message.  Then, the manager unit 110 can respond to the request by broadcasting the content related to the topic publishing to other MQTT brokers, see, paragraph [0040]); and 
selecting, using an identity identifier of the first client, a first device group to which the first client belongs, wherein the first device group is either device group in the at least two device groups (for the grouping that is independent of subscription topic, the grouping can be performed using connected node identifiers (ID) that are generated internally in MQTT for differentiating nodes.  Thus, an embodiment of the invention can enable direct message transmissions using client node identifiers and can enable transmissions of group-specific mass messages through a logical management of the client node identifiers for dynamic grouping, see, paragraph 
sending a publish message to a second client in the first device group, wherein the publish message comprises the first data (the dashboard control unit can control the manager unit to publish the topic subscription status and group-specific mass message to at least one or more client nodes belonging to a particular group by using the group-specific client node identifier and the connection information thus read, see, paragraph [0044]).
Huh teaches of generating a dynamic logical group based on identifiers of the connected nodes but does not explicitly teach of selecting a group using an identity identifier of the first client from multiple groups.
Lo teaches as follows:
the second portion 202B indicates that the message is a multicast page intended for a select group of subscriber units, processing unit 216 compares the ID in first portion 202A to the at least one group ID stored in memory 232.  If memory 232 includes more than one group ID, processing unit 216 compares the ID in first portion 202A to each of the stored group IDs to determine if subscriber unit 204 is within the select group for which the message is intended (see, col. 6, lines 33-46 and figure 2).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Huh with Lo to include selecting a multicast group from multiple multicast groups based on subscriber’s identifier in order to efficiently route the multicast message to a subscribed group of recipients.  
Regarding claims 2 and 13, Huh teaches as follows:

Regarding claims 3 and 14, Huh teaches as follows:
determining a grouping condition, wherein the grouping condition is specified by a preset grouping rule (interpreted as different dynamic logical grouping) and comprises a condition that identity identifiers of clients grouped into a same device group need to satisfy, and one identity identifier can uniquely indicate one client; and grouping the plurality of clients based on the identity identifiers of the plurality of clients and the grouping condition (for the grouping that is independent of subscription topic, the grouping can be performed using connected node identifiers (ID) that are generated internally in MQTT for differentiating nodes.  Thus, an embodiment of the invention can enable direct message transmissions using client node identifiers and can enable transmissions of group-specific mass messages through a logical management of the client node identifiers for dynamic grouping, see, paragraph [0055])(dynamic logical grouping can be selected a topic based or group-specific mass message)(the manager 
Regarding claims 4 and 15, Huh teaches as follows:
receiving identification information of each client in the plurality of clients sent by the client, wherein the identification information of the client is used to indicate the identity identifier of the client (the MQTT brokerage unit 120 can receive from the client node the identifier information and subscribed topic information of the client node by way of a particular MQTT broker from among the at least one or more MQTT brokers, see, paragraph [0041]).
Regarding claims 5 and 16, Huh teaches as follows:
determining the first device group based on the identity identifier of the first client and the grouping condition (the MQTT broker may hold the node identifier information, and the manager can designate a grouping using node identifiers and can request a node identifier-based mass group message to the corresponding group, see, paragraph [0086]).

Claims 6-8 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Huh et al. (hereinafter Huh)(US 2018/0183862) in view of Lo et al. (hereinafter Lo)(US Patent No. 6,122,483 ), and further in view of Qi et al. (hereinafter Qi)(US 2014/0334464).
Regarding claims 6-8 and 17-19, Huh in view of Lo teaches all limitations as presented above except for assigning a group identifier nor sending the grouping flag with connection request. 

assigning a group identifier (ASP 124 may assign a group identifier to identify ASP-P2P persistent group 130. In some demonstrative embodiments, a different group identifier may be used for identifying different ASP-P2P persistent groups, see, paragraph [0078]-[0079] and figure 1); and
requesting connection with a grouping flag (the persistent P2P group invocation flag bit in provision discovery request 147 may be set to a first value, e.g., "1", for example, to indicate device 140 has credentials 146 available and intends to invoke ASP-P2P persistent group 130, see, paragraph [0101]).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Huh in view of Lo with Qi to include the grouping flag and the group identifier as taught by Qi in order to efficiently process grouping between multiple devices.

Claims 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Huh et al. (hereinafter Huh)(US 2018/0183862) in view of Qi et al. (hereinafter Qi)(US 2014/0334464).
Regarding claim 9, Huh teaches as follows:
the manager unit 220 can perform the operations of monitoring the resources of the MQTT brokers 230 and balancing the loads of the first connected client nodes 240 (equivalent to applicant’s MQTT client), to thereby enable a real-time service with an expansion of MQTT brokers according to circumstances (see, paragraph [0053] and figure 2);

an embodiment of the invention can enable direct message transmissions using client node identifiers and can enable transmissions of group-specific mass messages through a logical management of the client node identifiers for dynamic grouping (equivalent to applicant’s grouping MQTT clients)(see, paragraph [0055]).
Huh does not teach of assigning a device group identifier nor sending the grouping flag with connection request. 
Qi teaches as follows:
assigning a group identifier (ASP 124 may assign a group identifier to identify ASP-P2P persistent group 130. In some demonstrative embodiments, a different group identifier may be used for identifying different ASP-P2P persistent groups, see, paragraph [0078]-[0079] and figure 1); and
requesting connection with a grouping flag (the persistent P2P group invocation flag bit in provision discovery request 147 may be set to a first value, e.g., "1", for example, to indicate device 140 has credentials 146 available and intends to invoke ASP-P2P persistent group 130, see, paragraph [0101]).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Huh with Qi to include the grouping flag and the group identifier as taught by Qi in order to efficiently process grouping between multiple devices.

wherein the grouping flag occupies at least one bit in the first byte of a fixed header of the connection request message (the persistent P2P group invocation flag bit in provision discovery request 147 may be set to a first value, e.g., "1", for example, to indicate device 140 has credentials 146 available and intends to invoke ASP-P2P persistent group 130, see, paragraph [0101]). 
Therefore, it is rejected for similar reason as presented above.
Regarding claim 11, Huh teaches as follows:
receiving a publish message sent by the MQTT server (the dashboard control unit can read a group-specific client node identifier and the connection information associated with the at least one or more MQTT brokers from a database.  Also, the dashboard control unit can control the manager unit to publish the topic subscription status and group-specific mass message to at least one or more client nodes belonging to a particular group by using the group-specific client node identifier and the connection information thus read, see, paragraph [0044]).
Qi teaches the group identifier as presented above.
Therefore, it is rejected for similar reason as presented above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeong S Park whose telephone number is (571)270-1597.  The examiner can normally be reached on Monday through Friday 8:00-4:30 ET.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenton B Burgess can be reached on 571-272-3949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JEONG S PARK/Primary Examiner, Art Unit 2454                                                                                                                                                                                                        
September 28, 2021